ORDER

PER CURIAM.
Larry Brookshire, defendant, appeals the judgment entered upon the jury’s verdict finding him guilty of one count of driving while intoxicated, a class D felony, section 577.010, RSMo (2000)(a!l further references herein shall be to RSMo 2000 unless otherwise noted), two counts of assault in the third-degree, class A misdemeanors, section 565.070, one count of driving while license suspended, a class A misdemeanor, section 302.321, and one count of failure to maintain financial responsibility, a class C misdemeanor, section 303.025. In his sole point on appeal, the defendant contends that the trial court erred in not submitting the issue of punishment to the jury as part of the verdict-directors for the non-intoxication related misdemeanor offenses (two counts of third degree assault, driving with out a license and failing to maintain financial responsibility), in violation of his right to due process, depriving him of his statutory right to sentencing by the jury.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 30.25(b).